Order entered July 12, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00279-CR
                                   No. 05-18-00280-CR

                              JASON JACOB OSIFO, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 296th Judicial District Court
                                Collin County, Texas
               Trial Court Cause Nos. 296-81394-2016 & 296-82964-2015

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandates in

these appeals INSTANTER.




                                                   /s/   JASON BOATRIGHT
                                                         JUSTICE